Citation Nr: 1208619	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left carpal tunnel syndrome (CTS).

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to an initial compensable rating for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1975, and had additional reserve duty.         

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has had previous opportunity to consider this case, amongst other issues then on appeal. The remaining claims still before the Board have been twice remanded, most recently being remanded in September 2010 for specified evidentiary development, and are now back before the Board. 

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the RO       via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part regarding this matter. 


FINDINGS OF FACT

1. The preponderance of the competent evidence is against the finding that the Veteran's left carpal tunnel syndrome is causally related to an incident of his active military service. 

2. The Veteran since approximately the effective date of service connection has had degenerative arthritis with noncompensable limitation of motion affecting the right wrist. 





CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for left carpal tunnel syndrome. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 10 percent rating for residuals of a right wrist fracture. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for higher initial evaluations for service-connected right wrist fracture, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for residuals of right wrist fracture has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Through the VCAA notice correspondence dated from December 2001 and            May 2004 on the matter of service connection, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and             38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional       VA medical records, private treatment records and other Federal records.                      See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claim for service connection is being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the December 2001 VCAA notice correspondence was issued prior to the February 2002 rating decision on appeal, and therefore comported with the standard for timely notice. Meanwhile, the May 2004 VCAA notice letter was issued to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the most recent notice correspondence well in advance of the December 2011 Supplemental Statement of the Case (SSOC), which readjudicated the claim. Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim.                 See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs) and VA outpatient records. There is no indication of outstanding private treatment records. The Veteran has undergone VA Compensation and Pension examination regarding the issue of service connection for left carpal tunnel syndrome. See 38 C.F.R.                  § 3.159(c)(4). Additionally, in support of his claims, the Veteran provided copies of private treatment records, and several personal statements. He declined the opportunity to testify during a hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances,  no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2011).
Moreover, certain chronic diseases, such as other organic diseases of the nervous system may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.     §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

The Veteran's service treatment history is absent for mention of symptoms, complaints or findings of a disability of, or comparable to left side carpal tunnel syndrome. 

Service records do show that in June 1973 the Veteran injured his right wrist during a motorcycle accident. An x-ray indicated fracture of the distal radius and ulnar styloid process. The right wrist was then placed in a cast. The Veteran's          January 1975 military separation examination reflects that the right wrist was casted for six weeks, and was later deemed well-healed with no sequelae. 

Following discharge from active duty service, in October 1994 the Veteran presented at a private treatment clinic with a history of tingling, numbness, pain and weakness of both hands, right more than left. A nerve conduction study was completed which showed a clinical interpretation of bilateral early carpal tunnel syndrome. In May 1995, the Veteran underwent a left carpal tunnel release procedure due. Contemporaneous service records also indicate that he was placed on a physical profile within his reserve unit as the result of bilateral carpal tunnel syndrome.

Thus far, the Veteran's right carpal tunnel syndrome has been adjudicated service-connected, based upon competent VA medical opinion of August 2009, determining that this condition on the right side was in part caused by arthritis from the documented in-service fracture at the right wrist, associated with a motorcycle accident in service. There has been no similar favorable pronouncement given insofar as left carpal tunnel syndrome. 

The Veteran underwent a subsequent VA Compensation and Pension examination from May 2011 which directly addressed the etiology of carpal tunnel syndrome of the left side. At that time, the Veteran reported having been involved in a motorcycle accident during service in which he had stopped suddenly and was flipped over the handlebars. He landed with his hands in front of him and fractured his right wrist. He was put in a cast for six weeks up to his forearm on the right side. No surgical intervention was done. After the splinting he had stiffness but no weakness in the fingers. Starting in the 1990s, he had tingling in both hands, the third, fourth and fifth digits, and the thumb. He had a desk job in which he was doing a lot of typing and filing. He would have problems dropping things from either hand. He tolerated this for one to two years, with a constant numbness and tingling in the fingertips, before he had carpal tunnel surgery on both sides. This helped with the tingling sensations for about a year. After that he would get pain at the base of the thumb on the left side but this was also present on the right side.    He would have a popping sensation on the left side when he moved his thumb.       This pain worsened with typing. He was civilian employee for the Army Reserves in training and logistics, from which he retired in 2000. He would now get pain with prolonged use of the hand but had a constant pain especially in the left hand. He had undergone an EMG study before the 1995 surgery, but not since then. A physical examination was then completed by the VA examiner. 

Following the above, the diagnosis was given of carpal tunnel syndrome with residual tingling in the medial nerve distribution, left greater than right side, and with ulnar nerve entrapment probably at the wrist tunnel on the left side. The VA examiner then opined that as the Veteran did not fracture his left wrist in the motor vehicle accident, and the recently ordered x-ray of the left hand was normal, his carpal tunnel syndrome on the left side could not be attributed to the motor vehicle accident in 1971. The examiner observed that the left-handed symptoms began in the 1990s and did not have a nexus in time with the previous motor vehicle accident that affected the right side. 

When according comprehensive consideration to the background of this case,           the Board finds that the criteria for service connection for left carpal tunnel syndrome have not met. There is no question that the Veteran currently experiences the claimed disorder, and has received treatment for it post-service, but this          alone does not answer to the definitive issue of whether left carpal tunnel syndrome has a demonstrated causal relationship to an incident of the Veteran's military service. A causal nexus between a claimed disability and service is indispensable to establish a valid claim for service connection. Hickson, supra. See also, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). Having reviewed the circumstances of the instant case,          the Board is unable to conclude that the Veteran's left carpal tunnel syndrome is a disability of service origin. To begin with, there is no immediately apparent theory from the record, including consideration of the Veteran's own assertions, which explains how left sided CTS could have been incurred in service. As stated, there was no treatment for this condition during service. Nor for that matter was there post-service treatment until the mid-1990s, or any readily obvious in-service injury which appears to have triggered the onset of this condition. The Board also points out that while the Veteran technically was in reserve duty capacity in the mid-1990s, there was never any indication or assertion from him that his contemporaneous diagnosed CTS arose out of his duties in a reserve capacity. 

As a result, the only remaining basis in the record under which there might be a linkage between left CTS and service is the Veteran's in-service motorcycle accident. On this subject, the May 2011 VA examiner effectively ruled out such an etiological relationship back to military service, and did so by competent opinion grounded in the documented medical history. The opinion rationale considered that the Veteran did not ever fracture his left wrist in the in-service accident, and a recently ordered normal x-ray of the left hand verified this fact. Rather, the only injury sustained was to the right side. Moreover, the Veteran's left hand symptoms first began more than 20 years after the accident. Thus, the examiner's opinion implicitly took into account the lack of continuity of symptomatology from service until the present time period. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Given the basis of this opinion in objective fact and longitudinal medical history, and as well that there is no competing evidence suggesting a relationship between service and a left side upper extremity neurological condition, the Board will ascribe probative weight to the foregoing VA medical opinion. 

Consequently, the Board finds that the evidence on the balance preponderates against the existence of a causal nexus between the claimed condition and an incident of military service. Without meeting this requirement of a nexus to service, service connection cannot be awarded. 

For these reasons, the Board is denying service connection for left carpal tunnel syndrome. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.              § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Presently, the Veteran's service-connected residuals of a right wrist fracture are evaluated as noncompensable (0 percent disabling) under provisions of 38 C.F.R.   § 4.71a, Diagnostic Code 5299-5214, pertaining to an unspecified orthopedic disorder rated by analogy to ankylosis of the wrist. 

The applicable rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5214 provides for a scheme of graduated compensation based on the presence of ankylosis. However, the Board readily observes that the Veteran has never demonstrated any form of ankylosis, or total loss of joint mobility, in the right wrist. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Therefore, the Board's focus will turn to other diagnostic codes for application. The implementation of another diagnostic code is permitted if warranted under the circumstances of the case.          See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination). See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Also potentially applicable is 38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of motion of the wrist. Pursuant to that rating criteria, a 10 percent rating is assigned for either a major or minor upper extremity when there is palmar flexion limited in line with forearm; or dorsiflexion less than 15 degrees.

Moreover, under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

The Board initially observes that a comprehensive depiction of the extent of right wrist pathology associated with service-connected disability was not provided only until very recently by VA Compensation and Pension examination of August 2009. As for the level of disability in the immediate years since the July 7, 2000 effective date of service connection, there is a relatively scarce amount of medical information to consider. 

The Board does have before it the report of an August 2003 VA Compensation and Pension examination in part, of the right wrist. The report reflects that the Veteran could ulnarly deviate the wrist 40 degrees. There was a little bit of aching and tenderness with motion, and scar of the distal radius. An x-ray showed minimal degenerative arthritic changes of the right wrist. The diagnosis was residual fracture, right distal radius and ulna. 

The August 2009 VA examination indicated that the Veteran complained of chronic right wrist pain, weakness and stiffness since the early 1980s. There was no fatigability, edema/swelling, heat/redness, lack of endurance, or instability.             He described the right wrist pain as "throbbing" and rated it at 2-3 on a 1 to 10 scale. There were no effects on usual occupation. There were no effects on normal daily activities. Range of motion findings were of dorsiflexion to 70 degrees (out of 70 degrees); palmar flexion to 55 degrees (out of 80 degrees); radial deviation to 20 degrees (out of 20 degrees); and ulnar deviation to 45 degrees (out of 45 degrees). There was no swelling, heat, redness, tenderness, warmth, or drainage of the right wrist on evaluation. Muscle strength was 5/5. The right wrist joint was not painful on motion. With repetitive the range of motion remained the same. The Veteran denied having any flare-ups. An x-ray showed mild variation in the contour of the distal radius; no acute finding. The diagnosis was residuals of right wrist fracture. 

The Board also notes for reference purposes that the Veteran underwent a contemporaneous VA examination for his claimed right carpal tunnel syndrome.   In regard to the etiology of that condition, the opining physician related that condition as follows: 

	The right median neuropathy is likely due to right carpal tunnel syndrome
	secondary to construction of the right carpal tunnel, which is likely caused 	by both obesity and local arthritis (resulting from prior fracture of the distal 	radius and ulna).  (emphasis added)

The Board sees fit to award an initial 10 percent evaluation for residuals of a right wrist fracture. Whereas the Veteran does not meet the literal requirements for a compensable rating under Diagnostic Code 5215 as premised upon limitation of motion, or for that matter based on ankylosis (for reasons already stated), there is nonetheless sufficient symptomatology to award a compensable evaluation under Diagnostic Code 5003 for degenerative arthritis. Diagnostic Code 5003 is found applicable given that degenerative arthritis appears to have consistently been part of the overall disability picture, particularly when taking into account the second August 2009 VA examiner's medical nexus opinion which indirectly points out the presence of right wrist joint arthritis. Likewise, there is a history of painful motion dating back to the August 2003 VA exam, and more recent showing of noncompensable limitation of motion in the plane of palmar flexion. The Board will resolve reasonable doubt in the Veteran's favor on the severity of his symptomatology, and assign an initial 10 percent disability evaluation.                 See 38 C.F.R. § 4.3.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's right wrist condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough (insofar as based on limited motion), and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.      The first August 2009 VA examination did not specifically ascertain an inherent limitation upon employability. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an increased rating. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for left carpal tunnel syndrome is denied. 

An initial 10 percent rating for residuals of a right wrist fracture is granted, subject to the law and regulations governing the payment of VA compensation. 









REMAND

The Board will request further development regarding the claim for service connection for a right knee disorder. 

As to relevant medical history, upon his January 1975 separation examination,            it was observed that the Veteran's patella reflex was +1 (diminished) on the right,  as compared to 3+ on the left side.

During a period of reserve duty, the Veteran was seen for the presence of cysts on the skin over the anterior and posterior right knee regions.

Near the conclusion of reserve duty, in October 1999 when seen for right knee pain the Veteran described a history of arthroscopic right knee surgery for bad cartilage performed in 1985. The diagnosis was patellofemoral chondromalacia, right knee; medial femoral chondromalacia; and medial parapatellar plica syndrome. 

Thereafter, on an August 2009 VA Compensation and Pension examination, the diagnosis was given of post-operative right knee. The VA examiner then stated the following opinion:

		I am unable to related this Veteran's current knee condition(s) to his 
		period of active duty service. This Veteran's current knee conditions are
		part of the normal aging process and not related to this Veteran's period of 			service.

Unfortunately, while the VA examiner indicated review of the claims file, there         is no overt discussion in his opinion of the documented notably diminished right knee reflexes found on military separation in 1975. Without addressing this crucial fact, the opinion lacks sufficient probative value. See generally Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed). Moreover, as previous January 2004 correspondence from the Veteran reflects,         he has directly alleged an in-service knee injury in the 1970s when he "twisted my leg and shredded ligaments in my ankle and complained that [my] knee hurt too." Though the Board does not see corresponding records of knee injury in the STRs (only an April 1971 right ankle injury), the Veteran's own assertions of in-service injury should receive appropriate consideration. See Buchanan v. Nicholson,          451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder)
 
The Board will request a new VA examination with a more searching review on the subject of medical nexus. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As a further development measure, the Veteran should be given the opportunity to identify the medical facility where he allegedly underwent arthroscopic right knee surgery in 1985, and a records inquiry should be completed based on his response. 
See 38 C.F.R. § 3.159(c)(1) (2011) (pertaining to records requests from non-Federal facilities). 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding treatment in 1985 for arthroscopic surgery of the right knee. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records are unsuccessful, the RO/AMC must notify the Veteran and his representative of this          in accordance with the provisions of 38 U.S.C.A.                    § 5103A(b) and 38 C.F.R. § 3.159(e). 


2. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the likely etiology of his right knee condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then opine as to whether the Veteran's current diagnosed right knee disorder is at least as likely as not (50 percent or greater probability) etiologically related to his military service, taking into account the documented medical history (including the report of the 1975 separation examination which noted diminished knee reflexes), as well as                 the Veteran's own assertions of in-service injury.                In providing the requested opinion, please indicate consideration of the prior opinion offered by the         August 2009 VA examiner. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for a right knee disorder based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


